STATE OF MICHIGAN

                             COURT OF APPEALS



                                                                      UNPUBLISHED
In re R. R. HOWARD-LONCAR, Minor.                                     May 3, 2016

                                                                      No. 329360
                                                                      Huron Circuit Court
                                                                      Family Division
                                                                      LC No. 14-004379-NA


Before: JANSEN, P.J., and SERVITTO and M. J. KELLY, JJ.

PER CURIAM.

       Respondent-mother appeals as of right an order terminating her parental rights to her
daughter under MCL 712A.19b(3)(c) (conditions that led to adjudication continue to exist);
MCL 712A.19b(3)(g) (failure to provide proper care and custody); MCL 712A.19b(3)(j)
(reasonable likelihood of harm) and MCL 712A.19b(3)(m) (parent’s rights to another child were
voluntarily terminated). For the reasons set forth in this opinion, we affirm.

                                   I. STATUTORY GROUNDS

       Respondent-mother asserts that the trial court terminated her parental rights without
having sufficient evidence to support the grounds for termination. We disagree.

        In order to terminate parental rights, the trial court must determine that at least one of the
statutory grounds for termination has been met by clear and convincing evidence. In re Terry,
240 Mich. App. 14, 21-22; 610 NW2d 563 (2000). The trial court’s decision that a ground for
termination has been proved is reviewed for clear error. In re BZ, 264 Mich. App. 286, 296; 690
NW2d 505 (2004). “A finding of fact is clearly erroneous if the reviewing court has a definite
and firm conviction that a mistake has been committed, giving due regard to the trial court’s
special opportunity to observe the witnesses.” Id. at 296-297.

       Respondent-mother does not specify which of the four grounds for termination she
challenges, but the crux of her argument addresses MCL 712A.19b(3)(g) and (j).1 However,


1
    Section 19b(3) provides as follows:
                 The court may terminate a parent’s parental rights to a child if the court
         finds, by clear and convincing evidence, 1 or more of the following:


                                                 -1-
because respondent-mother does not challenge the trial court’s findings regarding §§ 19b(3)(c)
and (m), no error requiring reversal is shown. See In re Ellis, 294 Mich. App. 30, 32; 817 NW2d
111 (2011) (“Only one statutory ground need be established by clear and convincing evidence to
terminate a respondent’s parental rights, even if the court erroneously found sufficient evidence
under other statutory grounds.”).

                                   II. THE BEST INTERESTS

        Respondent-mother also alleges that the trial court failed to take into consideration the
best interests of the child. “Once a statutory ground for termination has been proven, the trial
court must find that termination is in the child’s best interests before it can terminate parental
rights.” In re Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012), citing MCL
712A.19b(5).2 When considering whether termination of parental rights is in the child’s best
interests, the trial court may consider “the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” Id. at 41-42 (citations omitted).

        While trial courts are not required during a termination of parental rights proceeding to
make findings with regard to the best-interest factors set forth in the Child Custody Act, MCL
722.21 et seq., “it is entirely appropriate for a probate court to consider many of the concerns
underlying those best interests factors in deciding whether to terminate parental rights.” In re JS
& SM, 231 Mich. App. 92, 102; 585 NW2d 326 (1998), overruled on other grounds by In re Trejo,
462 Mich. 341, 353-354; 612 NW2d 407 (2000). Trial courts may “refer directly to pertinent best
interests factors in the Child Custody Act” when determining whether termination of parental
rights is in a child’s best interest. Id. at 103.



                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.


2
  MCL 712A.19b(5) provides: “If the court finds that there are grounds for termination of
parental rights and that termination of parental rights is in the child’s best interests, the court
shall order termination of parental rights and order that additional efforts for reunification of the
child with the parent not be made.”


                                                -2-
        Contrary to respondent-mother’s argument, although the trial court did not explicitly state
that termination was in the child’s best interests, it did address the child’s best interests and did
make a determination as to the factors it listed:

                And [respondent-mother], I am . . . so sorry, to do this but . . . all the
       record here indicates that with the Uniform Child Custody Act, if there was a
       competing petition between you and the father and it would have to do with
       ability to have a home, contact with the church, stability in the community, a drug
       free community . . . , the ability to provide healthcare, all of these kinds of things
       including the extended family that is fair and appropriate. I don’t find those
       present here, and I think that your child deserves to have that and what happens
       with this, and I will follow it through, is I’m going to enter an order terminating
       your parental rights . . . .

        The factors that the trial court listed are clearly drawn from the best interest factors listed
in the Child Custody Act. See MCL 722.23. The trial court also explicitly stated that the listed
factors were not “present,” i.e., that the abilities and positive circumstances described in those
factors were lacking in the case at hand. “Brief, definite, and pertinent findings and conclusions
on contested matters are sufficient.” MCR 3.977(I)(1). Implicit in the trial court’s discussion is
the conclusion that the child’s bests interests would be served by terminating respondent-
mother’s parental rights.

       Further, the trial court did not err in finding that the best interests of the child would be
served by terminating respondent-mother’s parental rights. There was no evidence that
respondent-mother would be successful at curbing her long-standing substance abuse. She had
continued to test positive for drugs throughout the pendency of these proceedings. Her goals to
obtain her own housing, vehicle, and employment were aspirational; it was unclear when or how
she could achieve them. Nor is it likely in the face of her poor record with both attending to
services and benefiting from them. The questionable ability to provide medical care was
especially pertinent given the child’s medical needs.

       Affirmed.



                                                               /s/ Kathleen Jansen
                                                               /s/ Deborah A. Servitto
                                                               /s/ Michael J. Kelly




                                                 -3-